DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 4, reciting both “the supporting portion” and “a pair of the supporting portions” is unclear.  Is the first supporting portion separate from the pair or does the pair imply adding a second supporting portion?  The latter will be assumed for purposes of examination.   
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 11, 12, 14 and 15  are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Roach et al. (U.S. Publication No. 2009/0084410, hereinafter Roach).
With respect to Claim 1, Roach discloses [see fig 3a unless otherwise noted] an adhering substance collecting device, comprising:
   a surface [34] equipped with a plurality of ejection openings [37s] each of which is configured to eject gas; 
   a spacer [38] configured to separate an object apart from the surface; and
   a recovery opening [35] configured to recover the gas ejected toward the object.
	The limitation “wherein adhering substances adhering to the object are collected from the gas” is a manner of operating, and the manner of operating the device does not differentiate apparatus claims from the prior art.  See MPEP 2114-II.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
	The examiner will point out each instance of a claimed limitation that is a manner of operating, and in an effort to expedite prosecution will point out where the prior art teaches the manner of operating. However these non-structural limitations do not differentiate the claims, so the examiner suggest replacing method steps with functional language tied to specific structural limitations.  
	With respect to Claim 2, Roach discloses the adhering substance collecting device according to claim 1, wherein the surface is provided in an internal space of a housing [the outer periphery of chambers 40, 32 and 33 comprise a housing], the internal space is a space that accommodates the object [30], and the spacer [38] is configured as a supporting portion that supports the object [30] at a predetermined height apart from the surface.  Clear from fig 3a.
	With respect to Claim 3, Roach discloses the adhering substance collecting device according to claim 2, wherein the supporting portion is a protruded portion formed in the housing.  38 protrudes out of the sidewalls of the housing.

	With respect to Claim 6, Roach discloses the adhering substance collecting device according to claim 2, wherein the supporting portion has a mesh structure [para 59, grille].
	With respect to Claim 7, Roach discloses the adhering substance collecting device according to claim 2, wherein the supporting portion is a recessed portion provided on a side surface inside the housing.  See left and right ends of 38, which is recessed compared to the rest of the housing and provided on the side surfaces.
	With respect to Claim 9, Roach discloses the adhering substance collecting device according to claim 1, wherein the ejection opening [23b] ejects the gas toward the recovery opening.  Note that figure 2 is relied upon for this claim rejection, but a 102 rejection is still appropriate as Roach’s figure 2 also teaches the limitations of claim 1 in a substantially similar manner to the rejection of claim 1 above.
	With respect to Claim 11, Roach discloses the adhering substance collecting device according to claim 1, wherein the surface [34] is an upper surface of a housing [33] having an opened upper surface.
	With respect to Claim 12, Roach discloses the adhering substance collecting device according to claim 11, wherein a protective cover [portion of 34 without openings] is provided at least in a direction of the ejection opening on the upper surface of the housing.
	With respect to Claim 14, Roach discloses an inspection system comprising: an adhering substance collecting unit that comprises a surface [34] equipped with a plurality of ejection openings [37] each of which ejects gas, a spacer [38] configured to separate an object [30] apart from the surface [34], and a recovery opening [35] configured to collect the gas ejected toward the object, wherein the adhering substance collecting unit is configured to collect adhering substances adhering to the object 
	With respect to Claim 15, Roach discloses the inspection system according to claim 14, further comprising: a concentration unit [11; fig 1] configured to concentrate the adhering substances detached by the adhering substance collecting unit, wherein the analysis unit [12; fig 1] is configured to analyze the adhering substances concentrated by the concentration unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Jones Jr. (U.S. Publciation No. 2010/0297602, hereinafter Jones).
	With respect to Claim 4, Roach discloses the adhering substance collecting device according to claim 3, wherein the supporting portion has a cuboid shape [planar is a subset of cuboid, as real objects aren’t two dimensional].

	It is well known in the art of decrease the size of the flowpath near the exit to concentrate the adhered particles, to increase detection accuracy.  
	Jones shows an example of decreasing the size of the flowpath near the exit.  See fig 6, surfaces 54.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jones by decreasing the size of the flowpath in the direction of the recovery opening, which would result in the support portions becoming smaller toward a direction of the recovery opening for the benefit of concentrating the adhering substances, detached from the objection.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roach.
	With respect to Claim 8, Roach discloses the adhering substance collecting device according to claim 2, wherein in the housing, a shutter [fig 8; shutter 81] is provided in an insertion opening into which the object is inserted, and the shutter closes when the object is inserted into the housing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the embodiments 3a, previously relied upon, with the embodiment of figure 8 as fig 3a is meant to be a detailed view capable of use with other embodiments.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Iftikhar et al. (WO2007/045862 ,hereinafter Iftikhar).
	With respect to Claim 10, Roach discloses the adhering substance collecting device according to claim 1, but does not disclose that the ejection opening is divided into groups.

	Iftikhar discloses a similar detection device where the ejection opening is divided into groups and gas is ejected at different timings for each of the groups.  See oulets 12, each with a valve, and claim 16 indicates different sampling times.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Roach such that the ejection opening is divided into groups, for the benefit of separately sampling compounds of various volatility or outgassing properties independently.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Linker et al. (US Patent No. 5,854,431 ,hereinafter Linker).
	With respect to Claim 13, Roach discloses the adhering substance collecting device according to claim 1, wherein the ejection opening has a circular shape rather than a slit shape as claimed.
	Linker discloses a similar device that uses slit shaped openings, see 52, column 5, lines 36-56 and column 10 lines 7-15.  
	It is common in the art to use different shaped openings based upon the desired flow profile required.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Roach’s ejection openings to be slit shaped.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Nagano et al. (US Publication No. 2014/0151543 ,hereinafter Nagano).
	With respect to Claim 16, Roach discloses the inspection system according to claim 15 but does not disclose further comprising: a cyclone capturing unit configured to concentrate adhering substances of interest by sorting out the adhering substances by centrifugal force.
	Nagano discloses a cyclone capture unit, see para 62.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855